Citation Nr: 0033751	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-15 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to payment or reimbursement for the cost of 
unauthorized private hospitalization and medical expenses 
incurred on December 9, 1997.  

2.  Entitlement to payment of air and ground ambulance travel 
expenses from Steele Memorial Hospital in Salmon, Idaho to 
the Department of Veterans Affairs Medical Center in Salt 
Lake City, Utah on December 9, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had unverified active duty from January 1951 to 
August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 21, 1998, March 13, 1998, and 
June 3, 1998 decisions by Salt Lake City, Utah Medical Center 
(MC) of the Department of Veterans Affairs (VA), which denied 
payment of private medical services and travel expenses 
rendered to the veteran.  In a May 1999 correspondence, the 
VAMC notified the Boise, Idaho Regional Office (RO) of its 
adjudication of the claim.  In November 1999, the RO 
transferred the case to the Board. 

The issue of entitlement to payment of air and ground 
ambulance travel expenses from Steele Memorial Hospital in 
Salmon, Idaho to the Department of Veterans Affairs Medical 
Center in Salt Lake City, Utah on December 9, 1997, is 
discussed in the remand which follows this decision.  


FINDINGS OF FACT

1.  The veteran was hospitalized on December 9, 1997 at 
Steele Memorial Hospital for new onset angina pectoris, 
considered unstable angina, with a history of hitherto 
undiagnosed Type II diabetes; and atrial fibrillation, 
pulmonary vascular congestion, and left ventricular 
decompensation, while hospitalized.

2.  On December 9, 1997, the veteran incurred private 
hospitalization costs of $2,036.00 for the hospital stay at 
Steele Memorial Hospital; and incurred further private 
medical expenses in the amount of $648.00 from Western 
Montana Clinic, and $53.00 for Medical Imaging Associates.  

3.  The veteran is not service-connected for any disability.



CONCLUSION OF LAW

The criteria for reimbursement or payment of the expenses 
incurred in connection with unauthorized private 
hospitalization of the veteran on December 9, 1997, have not 
been met.  38 U.S.C.A. §§ 1728, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 13, 2000, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") issued a 
miscellaneous order, In Re: Veterans Claims Assistance Act of 
2000, Misc. No. 4-00 (Nov.13, 2000) (en banc) [hereinafter In 
re: VCAA], in which the Court noted that the recently enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (VCAA), "may affect the 
disposition of many appeals".  In re: VCAA, supra.  The VCAA 
creates, inter alia, new VA duties including that, under 
certain circumstances, the Secretary "make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate [a] claimant's claim."  VCAA, § 3, 114 Stat. at 
___ (to be codified at 38 U.S.C. § 5103A(a)(1)); see also id. 
at 114 Stat. at ___ (regarding notice to claimants of 
information "necessary to substantiate the claim" (to be 
codified at 38 U.S.C. § 5103(a))).  Therefore, VCAA may have 
potential applicability to development and adjudication of a 
claim for medical reimbursement such as in the veteran's 
case.  See Tellex v. Gober, No. 98-1886 (U.S. Vet. App. Nov. 
30, 2000) 

In that regard, there is nothing appearing in the veteran's 
claims folder that would have put the agency of original 
jurisdiction on notice of any outstanding records relevant to 
the veteran's claim, or other evidence necessary to 
substantiate the claim.  Specifically, a review of the record 
discloses that in correspondence received in March 1998, the 
veteran requested waiver of payment for emergency medical 
care and transportation costs received on December 9, 1997.  
The veteran indicated that physician, Dr. E. at Steele 
Memorial Hospital called the VA Medical Center and spoke with 
Dr. G. regarding the veteran's transfer from the private 
facility to VA.  Documentation of that conversation is of 
record.

On January 21, 1998, the RO notified the veteran and Gold 
Cross Ambulance Service that VA would not pay for the costs 
incurred on December 9, 1997.  On March 13, 1998, the RO 
notified the veteran and University Hospital that VA would 
not pay for the costs incurred on December 9, 1997.  On June 
3, 1998, letters of the same content were sent by the RO to 
the veteran and to Eastern Idaho Regional Air Ambulance, 
Western Montana clinic, and Steele Hospital.  

In response to a March 1999 internal inquiry, VA's BIRLS 
locator indicated that the veteran had no compensation and 
pension record, and that his military service was not 
verified.  Verification of his military service is requested 
in the Remand which follows the decision.  

Therefore, the Board determines that no further assistance to 
the veteran is required to comply with the duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C.§§ 5103, 5103A, 5107).  Any further and necessary 
development indicated upon review of the record is discussed 
in the Remand which follows this decision, and does not 
pertain to the medical expenses pertaining to hospitalization 
discussed in the decision below.  


II.  Legal Analysis

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown:  (a) that the 
treatment was either:  (1) For an adjudicated service-
connected disability, or (2) for a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; (b) 
that a medical emergency existed and delay would have been 
hazardous to life or health; and (c) that no VA or other 
Federal facilities were feasibly available and an attempt to 
use them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, wise 
or practicable or treatment had been or would have been 
refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Each of the three criteria ((a), (b), and (c)) set forth in 
the above-cited legal authority must be met in order to 
establish entitlement to payment/reimbursement of the costs 
of unauthorized medical services.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998). 

The record is devoid of any indication that the veteran's 
admission to Steele Memorial Hospital on December 9, 1997 was 
authorized in advance pursuant to 38 C.F.R. § 17.54 (2000).  
Hence, the issue presented is one of whether payment or 
reimbursement for the costs of unauthorized medical care is 
warranted.

On December 9, 1997, the veteran was taken to Steele Memorial 
Hospital in Salmon, Idaho with a provisional diagnosis of 
acute chest pain consistent with myocardial ischemic pain, 
rule out myocardial infarction.  The veteran was evaluated at 
Steele Memorial Hospital, and was found to be at risk for a 
heart attack.  The discharge diagnosis was new onset angina 
pectoris, considered unstable angina, with a history of 
hitherto undiagnosed Type II diabetes; and atrial 
fibrillation, pulmonary vascular congestion, and left 
ventricular decompensation, while hospitalized.  

Arrangements were made by Dr. E. to transfer the veteran to a 
VA facility.  Dr. G. at the Salt Lake City VAMC accepted the 
transfer.  The veteran was apparently taken by Eastern Idaho 
Air Ambulance to a contact place, where he was transferred to 
the University Hospital Air Ambulance and brought to Salt 
Lake City.  He was then transported to the VAMC by Gold Cross 
Ambulance.  

In developing this claim, the VAMC in March 1998 and March 
1999, found that the veteran's VA record was last updated on 
December 10, 1997, the day after his transport to the VAMC.  
Corresponding printout reports show that he has no service 
connected, or other, disability under the VA system.  

The Board has reviewed the evidence in its totality and 
determines that medical reimbursement for unauthorized 
medical expenses is not warranted in this instance.  
Notwithstanding the veteran's specific contention as to his 
entitlement to the benefit sought, which is that, prior to 
the transport, Dr. E. told the veteran that everything was 
taken care of with VA, this case turns on whether the 
requirements of 38 U.S.C.A. § 1728(b) and 38 C.F.R. 
§ 17.120(a) have been met.  That is, the veteran does not 
have any adjudicated service-connected disability, and, 
henceforth, he has no service-connected heart or 
cardiovascular disability.  Moreover, the veteran does not 
have a total disability, permanent in nature, resulting from 
a service-connected disability.  Nor does the internal 
research done by the agency of original jurisdiction show 
that the veteran was participating in a rehabilitation 
program under Chapter 31 at the time of his receipt of 
unauthorized medical services in December 1997 at Steele 
Memorial Hospital.  Therefore, the first of the three 
criteria required under 38 C.F.R. § 17.120 has not been met 
in order to establish entitlement to payment/reimbursement of 
the costs of unauthorized medical services.  Failure to 
satisfy any one of the three criteria listed above precludes 
VA from paying unauthorized medical expenses incurred at a 
private hospital.  Hayes v. Brown, 6 Vet. App. 66, 69 (1993).

The Board concludes that the veteran was not treated for a 
service-connected disability when he was hospitalized at 
Steele Memorial Hospital on December 9, 1997.  Pursuant to 
the governing legal authority, he is, therefore, not entitled 
to payment or reimbursement of the unauthorized private 
medical treatment in question.  See 38 U.S.C.A. § 1728. 

On the basis of the foregoing, the veteran lacks entitlement 
to payment of or reimbursement for the costs of unauthorized 
medical services received at Steele Memorial Hospital on 
December 9, 1997, and he lacks entitlement to payment of 
additional medical expenses incurred at that time, to 
include, $2,036.00 for the Steele hospitalization, $648.00 
from Western Montana Clinic, and $53.00 for Medical Imaging 
Associates.  Under governing legal authority the veteran's 
claim must be terminated because of the absence of legal 
merit or the lack of eligibility under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In addition to the above regulations, it is noted that 38 
U.S.C.A. § 1703 provides that VA may contract with non-VA 
facilities for medical care and services when VA facilities 
are not able to provide economical hospital care or medical 
services because of geographical inaccessibility or are not 
capable of furnishing such care or medical service.  38 
U.S.C.A. § 1703(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 17.52 (2000).  However, the admission of a veteran to a 
non-VA hospital at the expense of VA must be authorized in 
advance.  38 C.F.R. § 17.54 (2000).

Furthermore, the Board notes that while this appeal was 
pending, a new regulation concerning procedures for 
reconsideration of claims for payment/reimbursement for non-
VA care not authorized in advance, and certain other benefits 
administered by the Veterans Health Administration, was 
promulgated and became final, effective from August 17, 1999.  
See 38 C.F.R. § 17.133 (2000) (64 Fed. Reg. 44,659 (1999).  
The new regulation provides for: 

...reconsideration procedures regarding claims for 
benefits administered by the Veterans Health 
Administration (VHA).  These procedures apply to claims 
for VHA benefits regarding decisions that are appealable 
to the Board of Veterans' Appeals (e.g., reimbursement 
for non-VA care not authorized in advance, reimbursement 
for beneficiary travel expenses, reimbursement for home 
improvements or structural alterations, etc.)...These 
procedures are not mandatory, and a claimant may choose 
to appeal the denied claim to the Board of Veterans' 
Appeals pursuant to 38 U.S.C. 7105 without utilizing the 
provisions of this section....An individual who disagrees 
with the initial decision denying the claim in whole or 
in part may obtain reconsideration under this section by 
submitting a reconsideration request in writing to the 
Director of the healthcare facility of jurisdiction 
within one year of the date of the initial decision.  

38 U.S.C. §§ 511, 7105; 38 C.F.R. § 17.133.  The 
reconsideration decision will be made by the immediate 
supervisor of the initial VA decision-maker.  The request 
must state why it is concluded that the decision is in error 
and must include any new and relevant information not 
previously considered.  Any request for reconsideration that 
does not identify the reason for the dispute will be returned 
to the sender without further consideration.  The request for 
reconsideration may include a request for a meeting with the 
immediate supervisor of the initial VA decision-maker, the 
claimant, and the claimant's representative (if the claimant 
wishes to have a representative present).  Such a meeting 
shall only be for the purpose of discussing the issues and 
shall not include formal procedures (e.g., presentation, 
cross-examination of witnesses, etc.).  The meeting will be 
taped and transcribed by VA if requested by the claimant and 
a copy of the transcription shall be provided to the 
claimant.  After reviewing the matter, the immediate 
supervisor of the initial VA decision-maker shall issue a 
written decision that affirms, reverses, or modifies the 
initial decision.  38 C.F.R. § 17.133.

The veteran in this case did not have the opportunity to 
request reconsideration of the adverse determination made by 
the Salt Lake City VAMC, pursuant to the new regulation.  
However, the one year period following the date of initial 
decision in June 1998 has since passed.  Moreover, as the 
Board has found that the veteran's claim has no legal merit 
under 38 U.S.C.A. § 1728(b) or 38 C.F.R. § 17.120(a), the 
Board concludes that nothing would be gained by remanding 
this issue to permit the veteran to avail himself of 
reconsideration pursuant to 38 C.F.R. § 17.133.  Such a 
remand would be of no value, as there is no possibility that 
reconsideration could result in a change in the outcome.  
Therefore, the veteran will not be prejudiced by having the 
Board render its decision on his appeal at this time.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Payment or reimbursement for the cost of unauthorized private 
hospitalization, in the amount of $2,036.00, and private 
medical expenses incurred therein, in the amounts of $648.00, 
and $53.00, all incurred on December 9, 1997 are denied. 


REMAND

In the May 1999 statement of the case, it was determined that 
the veteran's income was $21,996.00, and that the level of 
income for a single veteran with one dependent must be less 
than $11, 497.00 to be eligible for travel reimbursement.  
Therefore VA was without the authority to pay the Gold Cross 
Ambulance Service and the University Air Ambulance bills for 
transportation to the VA Medical Center in Salt Lake City, 
Utah.  The Gold Cross Ambulance cost was $324.21, and the 
University Air Ambulance cost was $6,238.60.  

In July 2000, the veteran's representative stated that the 
veteran's income was $8,999.00 annually.  The record as 
presented to the Board at this time does not provide for any 
verification of the veteran's income.  In order to determine 
whether the veteran is eligible for travel expenses, in terms 
of being "unable to defray the cost of travel pursuant" to 
§ 17.143(b) (2000), the Board needs to see a Financial Status 
Report, a VA Form 10-10F (financial worksheet), or some other 
documentation of the veteran's income, prior to making such a 
determination.  Specifically, a veteran or other person shall 
be considered unable to defray the expenses of travel if:  

(1)  Annual income for the year immediately preceding 
the application for benefits does not exceed the maximum 
annual rate of pension which would be payable if the 
person were eligible for pension; or (2) The person is 
able to demonstrate that due to circumstances such as 
loss of employment, or incurrence of a disability, 
income in the year of application will not exceed the 
maximum annual rate of pension which would be payable if 
the person were eligible for pension; or (3) The person 
has a service-connected disability rated at least 30 
percent; or (4) The person is traveling in connection 
with treatment of a service-connected disability.

38 C.F.R. § 17.143(e)(1) & (2) (2000).  

Further, it is noted that in the May 1999 statement of the 
case, the agency of original jurisdiction (AOJ) determined 
that the cost of $5,567.00 for Eastern Idaho Regional Air 
Ambulance was a part of private unauthorized medical 
expenses, and the AOJ did not consider this bill with the 
transportation costs.  It appears to the Board that the costs 
incurred for Eastern Idaho Regional Air Ambulance are 
transportation costs just like the University of Utah (air 
ambulance) Service and the Gold Cross ambulance Service, and 
should be determined on a basis of entitlement to travel 
expenses.  

Therefore, the Board looks at the issue subject to this 
remand as one for entitlement to payment of air and ground 
ambulance travel expenses from Steele Memorial Hospital in 
Salmon, Idaho to the Department of Veterans Affairs Medical 
Center in Salt Lake City, Utah on December 9, 1997; to 
include the costs of Eastern Idaho Regional Air Ambulance in 
the amount of $5,567.00, the costs of University of Utah (air 
ambulance) Service, in the amount of $6,238.60, and the costs 
of Gold Cross Ambulance Service, in the amount of $324.21.  
While the AOJ denied the cost of $5,567.00 for Eastern Idaho 
Regional Air Ambulance as a part of their denial of 
unauthorized medical expenses, the Board will not prejudice 
the veteran by now considering those costs under entitlement 
for travel expenses, based upon the guiding legal authority 
set forth below.  See also Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

Transportation at Government expense shall be authorized for 
the following categories of VA beneficiaries:  (1) a veteran 
or other person traveling in connection with treatment for a 
service-connected disability; (2) a veteran with a service-
connected disability rated at 30 percent or more, for 
treatment of any condition; (3) a veteran receiving VA 
pension; and (4) a veteran whose annual income...does not 
exceed the maximum annual rate of pension which would be 
payable if the veteran were eligible for pension, or who is 
unable to defray the expenses of travel.  38 U.S.C.A. 
§ 111(b) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 17.143(a),(b),(c) (2000).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the agency of original jurisdiction for the 
following development:

1.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of military service.

2.  The veteran should be provided the 
opportunity to submit all necessary 
Financial Status Reports, and other 
indicated income verification.  In 
particular, the RO should advise the 
veteran to submit income verification for 
the year preceding March 1998, and income 
verification for the year 1998, (VA needs 
verification from January 1997 to 
December 1998) based upon possible loss 
of employment and disability due to his 
heart attack in December 1997; for the 
purposes of determining whether he unable 
to defray the expenses of travel pursuant 
to VA regulation.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).


The appellant, who is the veteran in this case, has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals

 


